UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1978


DIANE ROSENBERG; MARK MEYER; JOHN A. ANSELL, III; KENNETH
SAVITZ; JENNIFER ROCHINO; CAROLINE FIELDS,

                    Plaintiffs - Appellees,

             v.

DIANNA FORD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-01930-TDC)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dianna Ford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dianna Ford has noted an appeal from the district court’s order remanding a

removed foreclosure action to Maryland state court. “[A] district court may remand a

case sua sponte for lack of subject matter jurisdiction at any time, 28 U.S.C. § 1447(c)

[(2012)], and such an order is not reviewable, id. § 1447(d).” Doe v. Blair, 819 F.3d 64,

66-67 (4th Cir. 2016). The district court remanded Ford’s removed action for lack of

subject matter jurisdiction, explaining that the complaint did not present a federal

question and that diversity of citizenship was lacking.         Because the district court

remanded the action for lack of subject matter jurisdiction, we lack jurisdiction to review

its order. Id. Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2